   USDC IN/ND case 1:19-cv-00362-DRL document 20 filed 09/14/20 page 1 of 8


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

STEVEN COX,

                        Plaintiff,

        v.                                                    CAUSE NO. 1:19-CV-362 DRL

ANDREW M. SAUL,
Commissioner of the Social Security
Administration,

                        Defendant.

                                       OPINION & ORDER

        Steven Cox appeals from the Social Security Commissioner’s judgment denying his application

for disability insurance under Title II of the Social Security Act. See 42 U.S.C. § 405(g). Mr. Cox

requests the court reverse for benefits or remand his claim for further consideration. Having reviewed

the underlying record and the parties’ arguments, the court grants Mr. Cox’s request for remand.

                                         BACKGROUND

        Mr. Cox suffers from a variety of physical impairments [R. 35]. Mr. Cox has a high school

education and has previous work experience as a forming machine operator and a hand packager [R.

40-41]. Mr. Cox filed a Title II application for benefits on December 20, 2016, alleging a disability

onset date of February 28, 2016 [R. 32]. His claim was heard by Administrative Law Judge Terry Miller

on June 21, 2018 [R. at 925]. Mr. Cox chose to proceed without counsel or a representative at that

hearing [R. 32, 202].

        In his February 19, 2019 decision, the ALJ found that Mr. Cox had the residual functional

capacity to perform a limited range of light work [R. at 931]. He could never climb ladders, ropes, or

scaffolds and he could only occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and

crawl [Id.]. He can never reach overhead with his dominant (right) upper extremity [Id.]. He could
   USDC IN/ND case 1:19-cv-00362-DRL document 20 filed 09/14/20 page 2 of 8


otherwise frequently reach in other directions, handle, and finger bilaterally [Id.]. He had to avoid

concentrated exposure to extreme heat and cold, wetness, and other pulmonary irritants, such as

fumes, odors, dust, gases, poorly ventilated areas, and chemicals [Id.]. He also needed to avoid all

exposure to hazards, such as operational control of dangerous moving machinery, unprotected

heights, and slippery/uneven/moving surfaces [Id.].

        The ALJ denied Mr. Cox’s petition on the basis that he could not show that he was disabled

as defined by the Social Security Act [R. 42]. Thereafter, Mr. Cox challenged the decision by filing a

request with the Appeals Council [R. 205]. After the Council denied his request [R. 1], Mr. Cox timely

filed a complaint here.

                                             STANDARD

        The court has authority to review the ALJ’s decision under 42 U.S.C. § 405(g); however, review

is bound by a strict standard. Because the Council denied review, the court evaluates the ALJ’s decision

as the Commissioner’s final word. See Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013). The ALJ’s

findings, if supported by substantial evidence, are conclusive and nonreviewable. See Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008). Substantial evidence is that evidence which “a reasonable mind

might accept as adequate to support a conclusions,” Richardson v. Perales, 402 U.S. 389, 401 (1971), and

may well be less than a preponderance of the evidence, Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir.

2007) (citing Richardson, 402 U.S. at 401). If the ALJ has relied on reasonable evidence and built an

“accurate and logical bridge from the evidence to conclusion,” the decision must stand. Thomas v.

Colvin, 745 F.3d 802, 806 (7th Cir. 2014). Even if “reasonable minds could differ” concerning the

ALJ’s decision, the court must affirm if the decision has adequate support. Simila v. Astrue, 573 F.3d

503, 513 (7th Cir. 2009) (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008)).




                                                   2
      USDC IN/ND case 1:19-cv-00362-DRL document 20 filed 09/14/20 page 3 of 8


                                              DISCUSSION

          When considering a claimant’s eligibility for disability benefits, an ALJ must apply the standard

five-step analysis: (1) is the claimant currently employed; (2) is the claimant’s impairment or

combination of impairments severe; (3) do his impairments meet or exceed any of the specific

impairments listed that the Secretary acknowledges to be so severe as to be conclusively disabling; (4)

if the impairment has not been listed as conclusively disabling, given the claimant’s residual function

capacity, is the claimant unable to perform his former occupation; (5) is the claimant unable to perform

any other work in the national economy given his age, education, and work experience. 20 C.F.R. §

404.1520; Young v. Secretary of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992). The claimant

bears the burden of proof until step five, where the burden shifts to the Commissioner to prove that

the claimant can perform other work in the economy. See Young, 957 F.2d at 389.

          Mr. Cox asserts that (1) the ALJ erred in determining his residual function capacity (RFC) by

improperly weighing medical opinion, and (2) the ALJ erred by not developing a full and fair record

for Mr. Cox, an unrepresented claimant.1 The court agrees and remands the case.

          Between steps three and four, the ALJ determines a claimant’s RFC, which is a measure of

what an individual can do despite the limitations imposed by his impairments. Young v. Barnhart, 362

F.3d 995, 1000 (7th Cir. 2004). The determination of an RFC is a legal decision rather than a medical

one. See Diaz v. Chater, 55 F.3d 300, 306 n.2 (7th Cir. 1995). When formulating an RFC and posing

hypothetical questions to the vocational expert, the ALJ should include all limitations supported by

medical evidence in the record. See O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010);

Indoranto v. Barnhart, 374 F.3d 470, 473-74 (7th Cir. 2004).

          After an examination in February 2018, Dr. Thomas Curfman restricted Mr. Cox from

unnecessary repetitive strain at the wrists or elbows [R. 518]. The Commissioner notes that the ALJ


1   Mr. Cox is now represented on appeal.

                                                     3
   USDC IN/ND case 1:19-cv-00362-DRL document 20 filed 09/14/20 page 4 of 8


cited to this opinion earlier in his discussion; however, the ALJ never goes on to assign any weight to

the opinion. See Suide v. Astrue, 371 F. Appx. 684, 690 (7th Cir. 2010) (remand required when the ALJ

did not discuss what weight was given to medical reports, making it unclear how the ALJ determined

claimant’s limitations); Craft v. Astrue, 539 F.3d 668, 678 (7th Cir. 2008) (finding no “accurate and

logical bridge” when ALJ explicitly assigned weight to some medical opinions, but recited other

opinions without determining their weight). The Commissioner further notes that Dr. Curfman only

saw Mr. Cox on only one occasion, thus not qualifying him as a treating source under 20 C.F.R. §

404.1527(a)(2). But even if an opinion isn’t from a treating source, thus presumptively warranting

controlling weight, an ALJ is still required to determine what weight the opinion merits. See Scott v.

Astrue, 637 F.3d 734, 740 (7th Cir. 2011). That the ALJ didn’t weigh Dr. Curfman’s opinion at all is

reason alone for remand; and that issue is complicated by the ALJ’s treatment of the other medical

opinions.

       In August 2018, Jimmy LaRowe, OTD, prepared a functional capacity evaluation (FCE) of

Mr. Cox [R. 583-596]. The ALJ doesn’t say what weight he assigned the FCE overall, except to say he

found it “generally consistent” with the RFC [R. 40]. The ALJ then goes on to assign little weight to

specific opinions in the FCE, i.e., that Mr. Cox can only occasionally walk or pinch [Id.], having

previously cited evidence to the contrary [R. 39]. The ALJ cites inconsistent medical evidence for

discounting those opinions [Id.]. Although the ALJ assigned little weight to certain parts of the FCE

he disagreed with, it is unclear how the ALJ otherwise weighed this opinion. This is concerning given

the same FCE that is “generally consistent” with the RFC includes limitations left unaddressed by the

RFC or the ALJ’s hypotheticals presented to the vocational expert. The FCE found that Mr. Cox

needs to alternate sitting/standing [R. 585], but the ALJ didn’t ask the vocational expert about a

sitting/standing limitation; and there is no such limitation in the RFC.




                                                   4
   USDC IN/ND case 1:19-cv-00362-DRL document 20 filed 09/14/20 page 5 of 8


        In addition, the ALJ refers to the opinion of Physician Assistant Deborah Castile as being

inconsistent with medical evidence, but he doesn’t assign weight to them. He then specifically assigns

significant weight to one finding by Ms. Castile (one which she rescinded in a following opinion) [Id.].

Again, the ALJ finds the opinion of Dr. J.V. Corcoran [R. 133-36] “generally consistent” with the RFC

while assigning one finding little weight (i.e., Mr. Cox could lift, carry, push, and pull 10 pounds only

occasionally) [R. 40].

        In the end, the court is left unable to reconstruct any logical bridge from the evidence to the

ALJ’s conclusion because it cannot trace the weight assigned to the evidence. For these reasons as

well, remand is required. See Suide v. Astrue, 371 F. Appx. 684, 690 (7th Cir. 2010) (remand required

when the ALJ did not discuss what weight was given to medical reports, making it unclear how the

ALJ determined claimant’s limitations); Craft v. Astrue, 539 F.3d 668, 678 (7th Cir. 2008) (finding no

“accurate and logical bridge” when ALJ explicitly assigned weight to some medical opinions, but

recited other opinions without determining their weight).

        Mr. Cox next argues the ALJ didn’t adhere to the duty to develop a full and fair record for a

pro se claimant. Whether or not a claimant is represented, it is a basic obligation of the ALJ to develop

a full and fair record. See Thompson v. Sullivan, 933 F.2d 581, 585 (7th Cir. 1991) (quoting Smith v. Secretary

of Health, Education and Welfare, 587 F.2d 857, 860 (7th Cir. 1978)). This is even more important when

a claimant is unrepresented, like Mr. Cox, as the ALJ has a duty to “scrupulously and conscientiously

[to] probe into, inquire of, and explore” all the relevant facts. Id. “Failure to fulfill this special duty is

good cause to remand for gathering of additional evidence.” Id. at 586. Of course, the ALJ does not

act as counsel for claimant, “but as an examiner who thoroughly develops the facts.” Id. (citing Smith

v. Schweiker, 677 F.2d 826, 829 (11th Cir. 1982)). The special duty assigned to the ALJ “requires,

essentially, a record which shows that the claimant was not prejudiced by lack of counsel.” Id.




                                                      5
   USDC IN/ND case 1:19-cv-00362-DRL document 20 filed 09/14/20 page 6 of 8


        The court generally upholds the reasoned judgment of the ALJ on how much evidence to

gather, even when the claimant lacks representation. See Nelms v. Astrue, 553 F.3d 1093, 1098 (7th Cir.

2009) (citing Luna v. Shalala, 22 F.3d 687, 692 (7th Cir. 1994); Binion v. Shalala, 13 F.3d 243, 246 (7th

Cir. 1994)). A significant and prejudicial omission is required before the court will find that the ALJ

failed to assist pro se claimants in developing the record fully and fairly. Id. “Mere conjecture or

speculation that additional evidence might have been obtained in the case is insufficient to warrant a

remand.” Id. (quoting Binion, 13 F.3d at 246). Instead a claimant must show “specific, relevant facts—

such as medical evidence—that the ALJ did not consider.” Id. (finding a two-year gap in the record a

significant omission); see also Binion, 13 F.3d at 245 (“Prejudice may be demonstrated by showing that

the ALJ failed to elicit all of the relevant information from the claimant.”).

        Much of the information Mr. Cox believes warrants remand appears to be based on either

speculation or insignificant (non-prejudicial) aspects. He speculates more medical records exist or that

the Fort Wayne Community Schools or his previous employer might have records relevant to his

mental health limitations, but these speculations don’t show ALJ failed to “scrupulously and

conscientiously” probe into the relevant facts. See Thompson, 933 F.2d at 585. Nonetheless, because the

court is remanding the case for separate reasons, he will have the opportunity to develop the factual

record, with the opportunity to do so assisted by counsel.

        Finally, Mr. Cox argues the ALJ erred in his duty to develop a full record because he didn’t

inquire as to the methodology the vocational expert used to allocate jobs numbers. An ALJ’s decision

based on unreliable vocational expert testimony is equivalent to a finding that the decision wasn’t

supported by substantial evidence. Chavez v. Berryhill, 895 F.3d 962, 968 (7th Cir. 2018) (quoting Britton

v. Astrue, 521 F.3d 799, 803 (7th Cir. 2008)). If a claimant challenges a vocational expert’s job estimates,

the ALJ must require the vocational expert to offer a reasoned and principled explanation. Id. at 969

(suggesting the ALJ make an inquiry into the reliability of the vocational expert’s conclusion that is


                                                     6
   USDC IN/ND case 1:19-cv-00362-DRL document 20 filed 09/14/20 page 7 of 8


similar though not necessarily identical to that under Federal Rule of Evidence 702) (citing Donahue v.

Barnhart, 279 F.3d 441, 446 (7th Cir. 2002)). A vocational expert’s job estimates must not be “conjured

out of whole cloth.” Donahue, 279 F.3d at 446.

         In this case, the ALJ solicited testimony from a vocational expert about whether any jobs exist

in significant numbers in the national economy that Mr. Cox would be able to perform despite his

limitations. The vocational expert testified that Mr. Cox could perform the occupations of cashier

(DOT #211.462-010; 1,500,000 jobs nationally), inspector/packager (DOT #559.387-074; 519,000

jobs nationally), and package sorter (DOT #222.687-22; 676,000 nationally) [R. 118]. The ALJ relied

on these estimates when finding Mr. Cox not disabled [R. 41]. The ALJ found the testimony consistent

with the information contained in the Dictionary of Occupational Titles [Id.].

         That said, Mr. Cox was not given the opportunity to ask questions of or crossexamine the

vocational expert. The ALJ finished his line of questioning with the vocational expert and immediately

moved on to another line of question with Mr. Cox regarding records [R. 121-22]. There is no way to

tell if Mr. Cox would have raised an objection, thus triggering the recommended line of questioning.

See Chavez, 895 F.3d at 969. Here it appears the vocational expert’s testimony was conjured out of

whole cloth, Donahue, 279 F.3d at 446, citing no sources or experience to support his estimates, Chavez,

895 F.3d at 970. The ALJ found his testimony consistent with the DOT; however, the DOT doesn’t

contain statistics on job incidence. See, e.g., Alaura v. Colvin, 797 F.3d 503, 507 (7th Cir. 2015) (“The

administrative law judge said she’d ‘determined that the vocational expert’s testimony is consistent

with the information contained in the [DOT]’, but she was wrong, because the DOT doesn’t contain

statistics.”).

         Because Mr. Cox wasn’t given an opportunity to ask the vocational expert questions about its

reliability, and because it is the ALJ’s duty to ensure a full and fair record on which he can make a

finding based on substantial evidence, see Thompson, 933 F.2d at 585, the court finds remand necessary.


                                                      7
   USDC IN/ND case 1:19-cv-00362-DRL document 20 filed 09/14/20 page 8 of 8


        Mr. Cox has asked this court to reverse the decision for an award of benefits, something this

court has the power to do, 42 U.S.C. § 405(g); however, the court should only award benefits if all

factual issues have been resolved and “the resulting record supports only one conclusion—that the

applicant qualifies for disability benefits.” Allord, 631 F.3d 411, 415 (7th Cir. 2011). The court is not

in the business of weighing evidence. That is for the ALJ. See Powers v. Apfel, 207 F.3d 431, 434-35 (7th

Cir. 2000); see also Underwood v. Astrue, 430 F. Appx. 532, 535 (7th Cir. 2011) (“the ALJ is the factfinder

in a disability proceeding—it is for him to weigh evidence and determine credibility”). In this case,

there is medical opinion of record that has yet to be weighed and further facts that Mr. Cox wishes to

develop; therefore, an award of benefits would be inappropriate at this time.

                                            CONCLUSION

        Because the ALJ’s decision was not based on substantial evidence and failed to otherwise build

a logical bridge from the evidence to his conclusion, remand is required in this case. The court

accordingly GRANTS Mr. Cox’s request for remand and ORDERS the ALJ on remand:

        (1) to conduct further administrative proceedings consistent with this opinion;

        (2) to properly evaluate all medical opinions of record, including the February 2018 medical

        opinion by Dr. Thomas Curfman; and

        (3) issue a new decision.

        SO ORDERED.

        September 14, 2020                               s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    8
